EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is dated as of January 1, 2014 (the
“Commencement Date”), by and between New Energy Technologies, Inc., a Nevada
corporation with its executive offices at 10632 Little Patuxent Parkway, Suite
406 Columbia, MD 21044 (the “Company”) and John A. Conklin, an individual
residing at [•] (the “Executive”).


RECITALS


Whereas, the Executive is employed by the Company as its President, Chief
Executive Officer and Chief Financial Officer (sometimes collectively herein
referred to as the “Executive Positions”) pursuant to the terms and conditions
of an employment agreement between the Executive and Company dated August 9,
2010 (the “August 9, 2010 Employment Agreement”); and


Whereas, the Company and the Executive desire to set forth the terms upon which
the Executive will continue be employed by the Company and serve in the
Executive Positions.


Now, Therefore, in consideration of the promises and of the covenants contained
in this Agreement, the Company and Executive agree as follows:


1. Employment and Duties.


(a) Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby agrees to continue to employ the Executive, and the Executive
hereby accepts continued employment, to serve as the Company’s President, Chief
Executive Officer and Chief Financial Officer and will serve in such other
positions, and perform and execute such duties and responsibilities assigned to
the Executive from time to time by the Board of Directors. Additionally, the
Executive shall continue to serve as a member of the Company’s Board of
Directors.


(b) Performance of Duties. In performance of the Executive’s duties, the
Executive shall be subject to the direction of, and be reporting directly to,
the Company’s Board of Directors; anything herein to the contrary
notwithstanding, if requested by the Board, the Executive will immediately
resign from any Executive Positions in which the Executive may be serving at
such time. The Executive’s execution of this Agreement constitutes the
Executive’s acceptance of his continuing appointment as the Company’s President
Chief Executive Officer, and Chief Financial Officer. The Executive agrees to
perform his duties and discharge his responsibilities in a faithful manner and
to the best of his ability and to use all reasonable efforts to promote the
interests of the Company.


(c) Full Time Efforts. The Executive may not accept other gainful employment
except with the prior consent of the Board of Directors of the Company. With the
prior consent of the Board of Directors of the Company, the Executive may become
a director, trustee or other fiduciary of other corporations, trusts or
entities. Except during vacations, holidays and other leave time, the Executive
agree to devote the Executive’s full time efforts, professional attention,
knowledge, and experience as may be necessary to carry on the Executive’s duties
pursuant to this agreement and the fulfillment of the Executive’s
responsibilities in accordance with the Executive Positions. For purposes of
clarity, except with respect to subsidiaries of the Company, the Executive may
not render executive services to, or serve as a director of, any other Person
without the prior approval of the Board. However, nothing in this Section 1
shall be construed as preventing the Executive from pursuing any of the
following: (i) investing and managing the Executive’s personal assets and
investments, so long as such assets and investments are not in businesses which
are in direct competition with the Company or otherwise present a conflict of
interest with the Company; and (ii) participating in civic, charitable,
religious, industry and professional organizations and functions so long as they
do not materially interfere with the performance of the Executive’s duties
hereunder.
 
 
1

--------------------------------------------------------------------------------

 


(d) Travel. The Executive shall be available to travel as the needs of the
Company’s Business require.


(e) Code of Ethics. During the term of this Agreement and at any time during
which the Executive is serving in the Executive Positions with the Company the
Executive agrees to adhere to the Company’s Code of Ethics and Business Conduct,
as may be amended from time to time, which the Executive previously signed and
provided to the Company.


2. Term of Employment.


(a) Term. Subject to the provisions hereof permitting the earlier termination of
this Agreement, the term of this Agreement shall be four (4) years, beginning on
the Commencement Date and terminating at 11:59 p.m. on December 31, 2017 (the
“Expiration Date”). Following the Expiration Date, and except as otherwise
specifically provided, the employment of the Executive will become an “at-will”
employment unless the parties subsequently enter into a further contract of
employment.


(b) Earlier Termination. Anything herein to the contrary notwithstanding:


(i) The Executive’s employment will automatically terminate upon the death or
Disability of the Executive. The foregoing is subject to the duty of the Company
to provide reasonable accommodation under the Americans with Disabilities Act.


(ii) By mutual written agreement of the Executive and the Company.


(iii) The Company at any time may terminate the Executive’s employment for Cause
by delivering written notice (the “Company’s Notice of Termination”) of such
termination. The Company’s Notice of Termination shall specify the effective
date of the termination of the Executive’s employment (the “Effective
Termination Date”).


(iv) The Company at any time may terminate the Executive’s employment for any
reason or no reason and without Cause by delivering the Company’s Notice of
Termination, which shall specify the Effective Termination Date.


(v) The Executive, at his sole option, may terminate his employment for Good
Reason by providing written notice (the “Executive’s Notice of Termination”) of
such termination to the Company at least forty-five (45) days prior to the
effective date of the termination of employment specified in the notice; the
Executive’s Notice of Termination shall specify the Effective Termination Date.


(vi) The Executive, at his sole option, may terminate his employment for any
reason or no reason by delivering the Executive’s Notice of Termination of such
termination to the Company at least ninety (90) days prior to the effective date
of the termination of employment specified in the Executive’s Notice of
Termination; the Executive’s Notice of Termination shall specify the Effective
Termination Date.


(c) Acceleration of Termination Date. Anything herein to the contrary
notwithstanding, upon receipt of the Executive’s Notice of Termination, the
Company may elect to accelerate the Effective Termination Date as specified in
the Executive’s Notice of Termination to such earlier date as the Company, in
its sole discretion may elect, by providing the Executive with written notice
thereof.
 
 
2

--------------------------------------------------------------------------------

 


(d) Basis of Termination. Each of the Company’s Notice of Termination and the
Executive’s Notice of Termination must specify the particular termination
provision of this Agreement relied upon by the party for the termination.


(e) Resignation as a Member of the Board. Upon termination of the Executive’s
employment pursuant to this Agreement, either by the Executive or the Company,
the Executive shall resign as a member of the Board of Directors as of the
Effective Termination Date.


3. Compensation.


(a) Salary. As of the Commencement Date, the Executive shall be paid a monthly
salary of Eighteen Thousand Four Hundred and Fifty Eight Dollars and Thirty
Three Cents ($18,458.33) and as modified from time to time hereunder, the
“Monthly Payment”) (Two Hundred and Twenty One Thousand Five Hundred Dollars
($221,500) per year), the salary is payable in twenty four (24) installments of
Nine Thousand Two Hundred and Twenty Nine Dollars and Sixteen Cents ($9,229.16)
each on the fifteenth (15th) and last day of each calendar month during the term
of this Agreement, less all payroll and other required tax withholdings. The
Monthly Payment shall be prorated for any partial months during the term of this
Agreement. The Executive’s salary shall be subject to periodic review and
adjustment in accordance with the Company’s salary review policies and practices
then in effect for its senior management. The amounts and conditions of a salary
increase, if any, to be awarded to the Executive will be determined by the Board
of Directors, in its sole discretion.


(b) Cash Bonus. The amounts and conditions of a cash bonus, if any, to be
awarded to the Executive will be determined by the Board of Directors, in its
sole discretion.


(c) Equity Bonus. As an incentive to enter into and undertake employment
pursuant to this Agreement and to meet certain Company milestones the Executive
will be granted stock options as follows:


Number, Vesting and Exercise Price. Subject to the Executive’s execution and
delivery of this Agreement and the definitive Stock Option Agreement
substantially in the form of Exhibit A hereto (the “Stock Option Agreement”),
the Executive shall receive an option (the “Option”) to purchase up to an
aggregate of 700,000 shares of the Company’s common stock; the Option is subject
to and shall have such further restrictions, vesting requirements and exercise
provisions as are set forth in the Stock Option Agreement. Subject to the
foregoing the Option shall vest:


(i) Time Vesting Options. 100,000 shares for each calendar year of service in
the Executive Positions for the next four (4) years (400,000 shares in the
aggregate), which shall become exercisable as follows:


(a) as to 50,000 shares on June 30, 2014;
(b) as to 50,000 shares on December 31, 2014;
(c) as to 50,000 shares on June 30, 2015;
(d) as to 50,000 shares on December 31, 2015;
(e) as to 50,000 shares on June 30, 2016;
(f) as to 50,000 shares on December 31, 2016;
(g) as to 50,000 shares on June 30, 2017; and
(h) as to 50,000 shares on December 31, 2017.


The time vesting options set forth in this Section 3(c)(i) shall supersede and
replace the 66,666 time vesting options granted to the Executive pursuant to the
August 9, 2010 Employment Agreement that have not vested as of the date hereof.
 
 
3

--------------------------------------------------------------------------------

 


(ii) Milestone Vesting Options. The remaining 300,000 shares shall vest at such
time as the Company shall have generated cumulative revenues of no less than One
Million Dollars ($1,000,000) from the sale of a commercial product.


The Stock Option Agreement shall set forth the grant price of the Option and
shall include, among other things, a provision allowing the Executive to
exercise the Option on a “cashless basis.”


All determinations and calculations with respect hereto shall be made by the
Board or any committee thereof to which the Board has delegated such authority,
in good faith in accordance with applicable law, the Articles of Incorporation
and Bylaws of the Company, in its sole discretion, and shall be final,
conclusive and binding on all persons, including the Executive and the personal
representative of Executive’s estate.


(d) Existing Stock Options. The Executive shall forfeit all options granted to
him pursuant to the August 9, 2010 Employment Agreement that have not vested as
of the date of this Agreement. All options granted to the Executive pursuant to
the August 9, 2010 Employment Agreement that have vested as of the date hereof
shall continue to be subject to the August 9, 2010 nonstatutory stock option
agreement entered into between the Company and the Executive (the “August 9,
2010 Stock Option Agreement”), subject to the following, all references to
“Employment Agreement” in “Section 7 – Termination of Service” of the August 9,
2010 Stock Option Agreement shall mean this Agreement.
 
(e) Future Equity Grants. The amounts and conditions of future equity grants, if
any, to be awarded to the Executive will be determined by the Board of
Directors, in its sole discretion. Other than the equity compensation to be
granted to the Executive pursuant to Section 3(d), the Executive will not
automatically participate in any future equity grants issued to members of the
Board for his participation as a member of the Board.


(f) Withholdings. The Company will deduct or withhold from all salary and bonus
payments, and from all other payments made to the Executive, all amounts that
may be required to be deducted or withheld under any applicable Social Security
contribution, income tax withholding or other similar law now in effect or that
may become effective during the term of this Agreement.


4. Additional Benefits.


(a) Medical Insurance Reimbursement. During the term of this Agreement, the
Company agrees to pay the Executive a monthly stipend of $2,214 per month (to be
adjusted on an annual basis for any increases or decreases in premium) (“Medical
Insurance Reimbursement”) in addition to the Executive’s annual salary to cover
medical insurance premiums until such time that the Company can make available
an alternative medical insurance plan. Nothing herein shall be deemed to impose
any other or further obligation or liability on the part of the Company with
respect to any medical costs incurred by the Executive during the term of the
Executive’s employment. Except as specifically provided herein or as required by
law, the Executive acknowledges that he, his spouse and dependents will not
receive health and medical benefits following any termination of his employment.


(b) Holidays and Vacation Days. In addition to the holidays listed on Schedule
4(b) hereto, the Executive shall be entitled to fifteen (15) business days of
paid vacation each calendar year. Vacation will accrue on January 1 of each
year. The Executive may carry over into the next year any untaken vacation
provided the total number of vacation days for any calendar year shall not
exceed twenty (20) business days. No compensation shall be paid for accrued but
untaken vacation.


(c) Business Expense Reimbursement. The Executive shall be entitled to
reimbursement for reasonable travel and other out-of-pocket expenses necessarily
incurred in the performance of the Executive’s duties hereunder, upon submission
and approval of written statements and bills in accordance with the then regular
procedures of the Company (collectively, “Business Expense Reimbursement”).
 
 
4

--------------------------------------------------------------------------------

 


(d) Indemnification; D&O Insurance; Officer Liability. The Company shall, to the
maximum extent permitted by law, indemnify and hold the Executive harmless for
any acts or decisions made by the Executive if the Executive acted in good faith
and in a manner the Executive reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful. The
Company will use commercially reasonable efforts to maintain its D&O insurance
during the Term.


(e) Non-Exclusivity of Rights. Except as otherwise specifically provided,
nothing in this Agreement will prevent or limit the Executive’s continued or
future participation in any benefit, incentive, or other plan, practice, or
program provided by the Company or Company and for which the Executive may
qualify. Any amount of vested benefit or any amount to which the Executive is
otherwise entitled under any plan, practice, or program of the Company or
Company will be payable in accordance with the plan, practice, or program,
except as specifically modified by this Agreement.


5. Executive’s Representations and Warranties.


The Executive represents and warrants to the Company that:


(a) the execution, delivery and performance of this Agreement by the Executive
does not conflict with or result in a violation or breach of, or constitute
(with or without notice or lapse of time or both) a default under any contract,
agreement or understanding, whether oral or written, to which the Executive are
a party or of which the Executive or should be aware and that there are no
restrictions, covenants, agreements or limitations on his right or ability to
enter into and perform the terms of this Agreement, and agrees to indemnify and
save the Company and its affiliates harmless from any liability, cost or
expense, including attorney’s fees, based upon or arising out of any such
restrictions, covenants, agreements, or limitations that may be found to exist;


(b) the Executive is able to render the Executive Positions;


(c) the Executive is not party to any ongoing civil or criminal proceedings, and
have not been party such proceedings within the past ten years, and do not know
of any such proceeding that may be threatened or pending against the Executive;
and


(d) the Executive is not currently engaged in activities and will not knowingly
engage in future activities that may cause embarrassment to the Company or
tarnish the reputation or public image of the Company, including but not
necessarily limited to association with or party to: any criminal behavior(s)
such as drug use, theft, or any other potential or active violation of law;
political controversy, civil disobedience, or public protest; lewd, lascivious
behavior.


6. Discoveries and Works.


All Discoveries and Works which are made or conceived by the Executive while
employed by the Company, solely, jointly or with others, that relate to the
Company’s present or anticipated activities, or are used or useable by the
Company within the scope of this Agreement shall be owned by the Company. The
Executive shall (a) promptly notify, make full disclosure to, and execute and
deliver any documents requested by the Company, as the case may be, to evidence
or better assure title to Discoveries and Works in the Company, as so requested;
(b) renounce any and all claims, including but not limited to claims of
ownership and royalty, with respect to all Discoveries and Works and all other
property owned or licensed by the Company; (c) assist the Company in obtaining
or maintaining for itself at its own expense United States and foreign patents,
copyrights, trade secret protection or other protection of any and all
Discoveries and Works; and (d) promptly execute, whether during the term of this
Agreement or thereafter, all applications or other endorsements necessary or
appropriate to maintain patents and other rights for the Company and to protect
the title of the Company thereto, including but not limited to assignments of
such patents and other rights. Any Discoveries and Works which, within one year
after the expiration or termination of the term of this Agreement, are made,
disclosed, reduced to tangible or written form or description, or are reduced to
practice by the Executive and which pertain to the business carried on or
products or services being sold or delivered by the Company at the time of such
termination shall, as between the Executive and, the Company, be presumed to
have been made during the term of this Agreement. The Executive acknowledges
that all Discoveries and Works shall be deemed “works made for hire” under the
U.S. Copyright Act of 1976, as amended 17 U.S.C. Sect. 101.
 
 
5

--------------------------------------------------------------------------------

 


7. Intellectual Property.


(a) Assignment.


(i) The Executive agrees to make full written disclosure to the Company and will
hold in trust for the sole right and benefit of the Company, and hereby assign
to the Company, or its designee, all of the Executive’s right, title and
interest in and to any Intellectual Property. Without limiting the foregoing,
all copyrightable works that the Executive create during the Executive’s
employment with the Company shall be considered “work made for hire.”


(ii) Any interest in Intellectual Property which the Executive now, or hereafter
during the period the Executive are employed by the Company, may own or develop
relating to the fields in which the Company may then be engaged shall belong to
the Company; the Executive hereby assign and agree to assign to the Company (or
as otherwise directed by the Company) all of the Executive’s right, title and
interest in and to all Work Product, including without limitation all patent,
copyright, trademark and other intellectual property rights therein and thereto.
If the Executive have any such rights that cannot be assigned to the Company,
the Executive waive the enforcement of such rights, and if the Executive have
any rights that cannot be assigned or waived, the Executive hereby grant to the
Company an exclusive, irrevocable, perpetual, worldwide, fully paid license,
with right to sublicense through multiple tiers, to such rights. Such rights
shall include the right to make, use, sell, improve, commercialize, reproduce,
distribute, perform, display, transmit, manipulate in any manner, create
derivative works based on, and otherwise exploit or utilize in any manner the
subject intellectual property.


(iii) The Executive’s obligation to assign the Executive’s rights to
Intellectual Property under this Section 7 shall not apply to any inventions and
all Discoveries and Works expressly identified in Appendix A attached hereto
which were developed prior to the Executive’s performance of services hereunder
for the Company, provided however that inventions to be developed by the
Executive during the term of the Consultant's agreement may be subsequently
added to the Schedule upon the mutual agreement of the Executive and the Company
that such inventions are outside the scope of the Agreement. The Executive
acknowledges that there are, and may be, future rights that the Company may
otherwise become entitled to with respect to the Intellectual Property that do
not yet exist, as well as new uses, media, means and forms of exploitation
throughout the universe exploiting current or future technology yet to be
developed, and the Executive specifically intends the foregoing assignment of
rights to the Company to include all such now known or unknown uses, media and
forms of exploitation. The Executive agree to cooperate with the Company, both
during and after the term of the Executive’s employment , in the procurement and
maintenance of the Company’s rights to the Intellectual Property and to execute,
when requested, any and all applications for domestic and foreign patents,
copyrights and other proprietary rights or other documents and to do such other
acts (including without limitation the execution and delivery of instruments of
further assurance or confirmation) requested by the Company to assign the
Intellectual Property to the Company, to permit the Company to enforce any
patents, copyrights or other proprietary rights to the Intellectual Property and
to otherwise carry out the purpose of this Agreement.


(iv) If the Company is unable because of the Executive’s mental or physical
incapacity or for any other reason to secure any signature for any of the
assignments, licenses or other reasonably requested documents pertaining to the
intellectual property rights referenced herein within ten (10) days of the
delivery of said documents to the Executive, then the Executive hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as the Executive’s agent and attorney in fact, to act for and on the
Executive’s behalf and stead and to execute and file said documents and do all
other lawfully permitted acts to further the perfection, defense and enjoyment
of the Company’s rights relating to the subject Intellectual Property with the
same legal force and effect as if executed by the Executive. The Executive
stipulates and agrees that such appointment is a right coupled with an interest,
and will survive the Executive’s incapacity or unavailability at any future
time.
 
6

--------------------------------------------------------------------------------

 


(b) Maintenance of Records. The Executive agrees to keep and maintain adequate
and current written records of all Intellectual Property made by the Executive
(solely or jointly with others) during the term of the Executive’s employment
with the Company. The records will be in the form of notes, sketches, drawings,
electronic or digital data, and any other format that may be specified by the
Company. The records will be available to, and remain the sole property of, the
Company at all times.


(c) Patent and Copyright Registrations. The Executive agrees to assist the
Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s rights in the Intellectual Property Items and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, including the disclosure to the
Company of all pertinent information and data with respect thereto and the
execution of all applications, specifications, oaths, assignments and all other
instruments which the Company shall deem necessary in order to apply for and
obtain such rights and in order to assign and convey to the Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Intellectual Property Items, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto.


8. Non-competition and Non-Solicitation and Non-Circumvention.


(a) Non-competition. Except as authorized by the Board, during the Executive’s
employment by the Company and for a period of one (1) year thereafter (the
“Non-Compete Period”), the Executive will not (except as an officer, director,
stockholder, employee, agent or consultant of the Company or any subsidiary or
affiliate thereof) either directly or indirectly, whether or not for
consideration, (i) in any way, directly or indirectly, solicit, divert, or take
away the business of any person who is or was a customer of the Company, or in
any manner influence such person to cease doing business in part or in whole
with Company; (ii) engage in a Competing Business; (iii) except for investments
or ownership in public entities, mutual funds and similar investments, none of
which constitute more than 5% of the ownership or control of such entities, own,
operate, control, finance, manage, advise, be employed by or engaged by, perform
any services for, invest or otherwise become associated in any capacity with any
person engaged in a Competing Business; or (iv) engage in any practice the
purpose or effect of which is to intentionally evade the provisions of this
covenant. For purposes of this section, “Competing Business” means any company
or business which is engaged directly or indirectly in any business carried on
or planned to be carried on (if such plans were developed while the Executive
were employed by the Company) by the Company or any of its subsidiaries or
Affiliates.


(b) The following activities shall not be deemed to be competitive to the
Company’s business, unless the parties mutually agree to modify based upon
developments within the Company:


(i) A renewable energy design and installation business which shall not make use
of the Company’s products and technologies or the Company’s products and
technologies under development and shall not compete against the Company. The
Executive may engage in design and installation businesses which include but are
not limited to the installation of opaque organic solar photovoltaic modules,
thermal panels, or wind turbines.


(ii) A renewable energy operating business (i.e. owner, operator or management
of any renewable energy installation) which shall not make use of the Company’s
products and technologies or the Company’s products and technologies under
development and shall not compete against the Company.


(iii) Notwithstanding anything herein to the contrary, Company acknowledges that
the Executive may have other existing outside interests. Provided such:


(1) interests do not affect the Executive’s ability to competently perform
obligations hereunder, and


(2) Entities do not compete with Company’s Business, Company hereby consents to
allow the Executive to continue to provide services to such other entities. The
Executive agrees to not compete with Company’s Business, or with the Company’s
current products and technologies and technologies under development.
 
 
7

--------------------------------------------------------------------------------

 


(c) Non-Solicitation and Non-Circumvention. For a period of months equal to the
number of Monthly Payments received by the Executive pursuant to Section
10(c)(ii) as Severance Payment following the Executive’s employment with the
Company (the “Non-Solicitation Period”), the Executive will not directly or
indirectly, whether for the Executive’s account or for the account of any other
individual or entity, solicit or canvas the trade, business or patronage of, or
sell to, any individuals or entities that were investors, customers or employees
of the Company during the period during which the Executive were employed by the
Company, or prospective customers with respect to whom a sales effort,
presentation or proposal was made by the Company or its affiliates, during the
one year period prior to the termination of the Executive’s employment. Without
limiting the foregoing, the Executive shall not, directly or indirectly, (i)
solicit, induce, enter into any agreement with, or attempt to influence any
individual who was an employee or consultant of the Company at any time during
the time the Executive was employed by the Company, to terminate his or her
employment relationship with the Company or to become employed by the Executive
or any individual or entity by which the Executive is employed or (ii) interfere
in any other way with the employment, or other relationship, of any employee or
consultant of the Company or its affiliates.


For illustrative purposes only, if the Executive receives ten (10) Monthly
Payments as Severance Payment pursuant to Section 10(c)(ii), the
Non-Solicitation Period shall continue for a period of ten (10) months from the
Executive’s termination date. The length of the Non-Solicitation Period shall
not be affected by the Company’s election to pay the Severance Payment in one
lump sum as further set forth in Section 10(c)(ii).


(d) Requirement to Safeguard Confidential Information. All Confidential
Information of the Company is expressly acknowledged by the Executive to be the
sole property of the Company, and the disclosure of the Confidential Information
shall not be deemed to confer any rights with respect to such Confidential
Information on the Executive. The Executive will exercise reasonable care to
ensure the confidentiality of the Confidential Information. All confidential
information which the Executive may now possess, or may obtain or create prior
to the end of the period the Executive are employed by the Company, relating to
the business of the Company, or any customer or supplier of the Company, or any
agreements, arrangements, or understandings to which the Company is a party,
shall not be disclosed or made accessible by the Executive to any other person
or entity either during or after the termination of the Executive’s employment
or used by the Executive except during the Executive’s employment by the Company
in the business and for the benefit of the Company, without the prior written
consent of the Company. Nothing herein shall be construed as an obligation of
the Company to consent to the terms and conditions of any such request and under
no circumstances shall any such approval be deemed to waive, alter or modify the
terms and conditions of this Agreement. The Executive agrees to return all
tangible evidence of such confidential information to the Company prior to or at
the termination of the Executive’s employment.


The Executive agrees that, except as required by his duties with the Company or
as authorized by the Company in writing, he will not use or disclose to anyone
at any time, regardless of whether before or after the Executive ceases to be
employed by the Company, any of the Confidential Information obtained by him in
the course of his employment with the Company. The Executive shall not be deemed
to have violated this Section 8(d) by disclosure of Confidential Information
that at the time of disclosure (a) is publicly available or becomes publicly
available through no act or omission of the Executive, or (b) is disclosed as
required by court order or as otherwise required by law, on the condition that
notice of the requirement for such disclosure is given to the Company prior to
make any disclosure.


9. Equitable Remedies; Availability of Other Remedies; Obligations Absolute.


(a) The Executive represents and warrants that he has had an opportunity to
consult with an attorney regarding this Agreement and fully understands the
contents hereof.


(b) The Executive acknowledges that (i) the provisions of Sections 7 and 8 are
reasonable and necessary to protect the legitimate interests of the Company and
its Affiliates, and (ii) any violation of Sections 7 and 8 will result in
irreparable injury to the Company, the exact amount of which will be difficult
to ascertain, and that the remedies at law for any such violation would not be
reasonable or adequate compensation to the Company and its Affiliates for such a
violation. Accordingly, the Executive agrees that if the Executive violates the
provisions of Sections 7 and 8, in addition to any other remedy which may be
available at law or in equity, the Company and its Affiliates shall be entitled
to specific performance and injunctive relief, without posting bond or other
security, and without the necessity of proving actual damages.
 
 
8

--------------------------------------------------------------------------------

 


(c) The rights and remedies of the Company and its Affiliates under this
Agreement are not exclusive of or limited by any other rights or remedies that
it may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative). Without limiting the generality of
the foregoing, the rights and remedies of the Company and its Affiliates under
this Agreement, and the obligations and liabilities of the Executive under this
Agreement, are in addition to their respective rights, remedies, obligations and
liabilities under the law of unfair competition, under laws relating to
misappropriation of trade secrets, under other laws and common law requirements
and under all applicable rules and regulations.


(d) The Executive’s obligations under this Agreement are absolute and shall not
be terminated or otherwise limited by virtue of any breach (on the part of the
Company or any other person) of any provision of any other agreement, or by
virtue of any failure to perform or other breach of any obligation of the
Company, the Company, or any other person.


(e) The Executive acknowledges that the provisions of Sections 7 and 8 are fully
applicable to the Executive no matter whether the Termination Date occurs prior
to, on, or subsequent to the Expiration Date and regardless of the reason for
the Executive’s termination.


10. Effect of Termination.


(a) Termination For Cause or No Good Reason. If the Executive’s employment is
terminated by the Company for Cause or by the Executive for any reason other
than a Good Reason (as provided in Sections 2(b)(iii) and (vi)), except as
provided in Section 10(c)(i), no severance compensation will be paid or other
benefits furnished to the Executive as a result of such termination.
 
(b) Termination Without Cause; Disability; Good Reason. If Executive’s
employment is terminated as a result of the Executive’s Disability, by the
Company without Cause or by the Executive for Good Reason (as provided in
Sections 2(b)(i), (iv) and (v)), the Company shall pay the Executive a payment
in accordance with Section 10(c)(i) and (ii) of this Agreement.


(c) Payments Upon Termination.


(i) Basic Payments. In the event the Executive’s employment under this Agreement
is terminated pursuant to Section 10(a), Executive’s rights and the Company’s
obligations hereunder shall cease (except to the extent specifically provided to
survive the termination of this Agreement) as of the Effective Termination Date;
provided, however, that the Company shall pay the Executive, subject to
Executive’s full and complete compliance with the provisions and conditions set
forth in Section 10(c)(iii) and (iv), his (i) Monthly Salary, prorated through
the Effective Termination Date; (ii) Business Expense Reimbursements through the
Effective Termination Date; (iii) Medical Insurance Reimbursement and any other
benefits due to the Executive, prorated through the Effective Termination Date.


All payments made pursuant to this Section 10(c)(i), will be made in accordance
with the Company’s regular payroll procedures through the Effective Termination
Date; and the full payment all of payments and benefits due the Executive
hereunder upon termination shall completely and fully discharge and constitute a
release by the Executive of any and all obligations and liabilities of the
Company to the Executive, including, without limitation, the right to receive
Monthly Payment, options and all other compensation or benefits provided for in
this Agreement, and the Executive shall not be entitled to any further
compensation, options, or severance compensation of any kind, and shall have no
further right or claim to any compensation, options, benefits or severance
compensation under this Agreement or otherwise against the Company or its
affiliates, from and after the date of such termination, except as provided by
the terms of the stock option agreement entered into between the Executive and
the Company, and any benefit plan under which the Executive is participating.
 
 
9

--------------------------------------------------------------------------------

 


(ii) Severance Payments. In the event the Executive’s employment under this
Agreement is terminated pursuant to Section 10(b) the Executive’s rights and the
Company’s obligations hereunder shall cease (except to the extent specifically
provided to survive the termination of this Agreement), as of the Effective
Termination Date of the termination; provided, however, that the Company shall
pay the Executive (A) the payments provided for in Section 10(c)(i) above and,
subject to the Executive’s full and complete compliance with the provisions and
conditions set forth in Sections 10(c)(iii) and (iv), (B) a severance payment
(the “Severance Payment”) equal to:


(1) eight (8) Monthly Payments as in effect on the date of termination if this
Agreement is terminated on or prior to December 31, 2014;


(2) ten (10) Monthly Payments as in effect on the date of termination if this
Agreement is terminated after December 31, 2014 but prior to December 31, 2015;


(3) twelve (12) Monthly Payments as in effect on the date of termination if this
Agreement is terminated after December 31, 2015 but prior to December 31, 2016;
or


(4) the lesser of (y) twelve (12) Monthly Payments as in effect on the date of
termination, or (z) the remaining number of Monthly Payments as in effect on the
date of termination due to the Executive through the Expiration Date if this
Agreement is terminated after December 31, 2016.


The Severance Payment shall be subject to any applicable tax withholdings.
Payment of the Severance Payment will be made as set forth in Section 3(a) so
long as the conditions specified in Sections 10(c)(iii) and (iv) are satisfied.
The amount of the Severance Payment hereunder shall be reduced by the amount of
employment or consulting compensation received by the Executive during the
period in which the Severance Payment is payable. The Company, at its sole
discretion, may elect to issue in the Severance Payment in one lump sum;
however, such payment shall still be subject to mitigation as set forth herein.
 
(iii) Return of Documents and Property. Within thirty (30) Business Days of the
Effective Termination Date, or at any time upon the request of the Company, the
Executive (or his heirs or personal representatives) shall deliver to the
Company, at Company’s expense, in good order (a) all documents and materials
(including, without limitation, computer files) containing Trade Secrets and
Confidential Information relating to the business and affairs of the Company or
its affiliates; (b) all documents, materials, equipment and other property
(including, without limitation, computer files, computer programs, computer
operating systems, computers, printers, scanners, pagers, telephones, credit
cards and ID cards) belonging to the Company or its affiliates, which in either
case are in the possession or under the Executive’s control (or the control of
his heirs or personal representatives); and (c) all corporate records of the
Company, including minute books, accounting related materials, audit related
materials, attorney correspondence, and any other such records which may be in
the Executive’s possession.


(iv) Release. The payment of the foregoing amounts under this Section10(c) shall
be contingent in all respects on (a) the Executive’s signing (following his
termination of employment) and not revoking, and the Company’s receipt of, a
Release, substantially in the form attached hereto as Appendix B, within five
(5) Business Days of his termination of employment releasing the Company,
related companies, and their respective directors, officers, employees, counsel
and agents (“Indemnitees”) from any and all claims and liabilities respecting or
relating to his employment, and promising never to sue any of the Indemnitees
for such matters and (b) the Executive’s compliance with all other post
termination obligations provided for in this Agreement.
 
 
10

--------------------------------------------------------------------------------

 


(c) Other Effects of Termination.


(i) Survival of Certain Provisions. Notwithstanding anything to the contrary
contained herein, if this Agreement is terminated the provisions of Sections 5,
6, 7, 8, 9, 10, 12 and 13 of this Agreement shall survive such termination and
continue in full force and effect.


(ii) Relinquishment of Authority. Notwithstanding anything herein to the
contrary, upon written notice to the Executive, the Company may immediately
relieve the Executive of all of the Executive’s duties and responsibilities
hereunder and may relieve the Executive of authority to act on behalf of, or
legally bind, the Company. However, such action by the Company shall not alter
the Company’s obligations to the Executive with regard to the procedure for a
termination.


11. Successors and Assigns.


This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns. In view of the personal nature of the services to be
performed under this Agreement by the Executive, the Executive shall not have
the right to assign or transfer any of the Executive’s rights, obligations or
benefits under this Agreement, except as otherwise specifically noted herein.


12. No Reliance on Representations.


The Executive acknowledges that the he is not relying, and has not relied, on
any promise, representation or statement made by or on behalf of the Company
which is not set forth in this Agreement.


13. Entire Agreements; Amendments.


This Agreement sets forth the entire understanding with respect to the
Executive’s employment by the Company and supersedes all existing agreements
between the Executive and the Company concerning such employment, including, but
not limited to the August 9, 2010 Employment Agreement, and may be modified only
by a written instrument duly executed by each of the Executive and the Company.


14. Waiver.


Any waiver by either party of a breach of any provision of this Agreement shall
not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver of a breach of any provision hereof must be in
writing.
 
 
11

--------------------------------------------------------------------------------

 
 
15. Construction.


The Executive and the Company have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Executive and the Company and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. Whenever the context
may require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns and
pronouns shall include the plural, and vice versa. The headings in this
Agreement are solely for the convenience of reference and shall be given no
effect in the construction or interpretation of this Agreement.


16. Severability.


Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
parties hereto agree that the court making such determination shall have the
power to limit the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term.


17. Notices.


All notices, demands or requests made pursuant to, under or by virtue of this
Agreement must be in writing and sent to the party to which the notice, demand
or request is being made by (i) certified mail, return receipt requested; (ii)
nationally recognized overnight courier delivery; (iii) by facsimile
transmission provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party; (v) by email at
the email address set forth below; or (v) hand delivery as follows:


To the Company:


New Energy Technologies, Inc.
10632 Little Patuxent Parkway,
Suite 406
Columbia, MD 21044
Fax: (240) 390-0603
Attention: The Board of Directors
 
 
12

--------------------------------------------------------------------------------

 


With a copy to:


Joseph Sierchio, Esq.
Sierchio & Company, LLP
430 Park Avenue, Suite 702
New York, NY 10022
Fax: (212) 246-3039
Email: jsierchio@usandseclaw.com
 
To the Executive:


John A. Conklin
[ADDRESS]


or to such other address, facsimile number, or email address, as is specified by
a party by notice to the other party given in accordance with the provisions of
this Section 17. Any notice given in accordance with the provisions of this
Section 17 shall be deemed given (i) three (3) business days after mailing (if
sent by certified mail), (ii) one (1) business day after deposit of same with a
nationally recognized overnight courier service (if delivered by nationally
recognized overnight courier service), or (iii) on the date delivery is made if
delivered by hand or facsimile.


18. Counterparts; Delivery by Facsimile or Email.


(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by the Executive and the Company and
delivered to the other, it being understood that the Executive and the Company
need not sign the same counterpart. This Agreement may be executed by facsimile
or email signature and a facsimile or email signature shall constitute an
original for all purposes.


(b) This Agreement, the agreements referred to herein, and each other agreement
or instrument entered into in connection herewith or therewith or contemplated
hereby or thereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. At the request of any party hereto or to any such
agreement or instrument, each other party hereto or thereto shall re-execute
original forms thereof and deliver them to all other parties. No party hereto or
to any such agreement or instrument shall raise the use of a facsimile machine
or email to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or email as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.
 
 
13

--------------------------------------------------------------------------------

 


19. Disclosure and Avoidance of Conflicts of Interest.


During the Executive’s employment with the Company, the Executive will promptly,
fully and frankly disclose to the Company in writing:


(a) the nature and extent of any interest the Executive or the Executive’s
Affiliates (as hereinafter defined) have or may have, directly or indirectly, in
any contract or transaction or proposed contract or transaction of or with the
Company or any subsidiary or affiliate of the Company;


(b) every office the Executive may hold or acquire, and every property the
Executive or the Executive’s Affiliates may possess or acquire, whereby directly
or indirectly a duty or interest might be created in conflict with the interests
of the Company or the Executive’s duties and obligations under this Agreement;


(c) the nature and extent of any conflict referred to in subsection (b) above;
and


(d) the Executive acknowledges that it is the policy of the Company that all
interests and conflicts of the sort described herein be avoided, and the
Executive agrees to comply with all policies and directives of the Board from
time to time regulating, restricting or prohibiting circumstances giving rise to
interests or conflicts of the sort described herein. During the Executive’s
employment with the Company, without Board approval, in its sole discretion, the
Executive shall not enter into any agreement, arrangement or understanding with
any other person or entity that would in any way conflict or interfere with this
Agreement or the Executive’s duties or obligations under this Agreement or that
would otherwise prevent the Executive from performing the Executive’s
obligations hereunder, and the Executive represent and warrant that the
Executive or the Executive’s Affiliates have not entered into any such
agreement, arrangement or understanding.
 
20. Code Section 409A; Parachute Payments.


(a) Notwithstanding anything to the contrary in Section 10 hereof, and to the
maximum extent permitted by law, this Agreement shall be interpreted in such a
manner that all payments to the Executive under this Agreement are either exempt
from, or comply with, Section 409A of the Code and the regulations and other
interpretive guidance issued thereunder (collectively, “Section 409A”),
including without limitation any such regulations or other guidance that may be
issued after the Commencement Date. It is intended that payments under this
Agreement will be exempt from Section 409A, including the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, so as not to subject the Executive to payment of interest or any
additional tax under Section 409A. To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or successor
provisions). In furtherance thereof, if the provision of any reimbursement or
in-kind benefit payment hereunder that is subject to Section 409A at the time
specified herein would subject such amount to any additional tax under Section
409A, the provision of such reimbursement or in-kind benefit payment shall be
postponed to the earliest commencement date on which the provision of such
amount could be made without incurring such additional tax. In addition, to the
extent that any regulations or other guidance issued under Section 409A (after
application of the previous provisions of this Section 20) would result in the
Executive’s being subject to the payment of interest or any additional tax under
Section 409A, the parties agree, to the extent reasonably possible, to amend
this Agreement to the extent necessary (including retroactively) in order to
avoid the imposition of any such interest or additional tax under Section 409A,
which amendment shall have the minimum economic effect necessary and be
reasonably determined in good faith by the Company and the Executive. The
Executive acknowledges and agrees that the Company has made no representation to
the Executive as to the tax treatment of the compensation and benefits provided
pursuant to this Agreement and that the Executive is solely responsible for all
taxes due with respect to such compensation and benefits.
 
 
14

--------------------------------------------------------------------------------

 


(b) If any payment or benefit the Executive would receive from the Company or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be reduced to the Reduced Amount. The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Executive’s receipt, on an after-tax basis, of the greater amount
of the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax. If a reduction in payments or benefits constituting
“parachute payments” is necessary so that the Payment equals the Reduced Amount,
reduction shall occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of stock awards; reduction of employee
benefits. In the event that acceleration of vesting of stock award compensation
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of the Executive’s stock awards.


22. Definitions.


For purposes of this Agreement, the following terms shall have the meanings
ascribed to them below:


“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.


“Board of Directors” or “Board” means the Company’s Board of Directors as the
same may from time to time be constituted.


“Business Day” means any day on which banks are open for business in the State
of New York.


“Cause” shall mean: (1) any material act of dishonesty by the Executive against
the Company; or (2) willful misconduct or gross negligence by the Executive in
carrying out the Executive’s duties of the Executive Positions; or (3) material
breach of this Agreement, including, but not limited to a breach of the
representations and warranties made by, the Executive; or (4) misconduct by the
Executive, such as intoxication or other misconduct which has a substantial
adverse effect on the business of the Company, or (5) other circumstances (other
than the Executive’s Disability) indicative of the Executive’s failure
materially to comply with the terms of his employment and which have had or may
have an adverse effect on the business of the Company; or (6) the Executive’s
violation of the United States federal or applicable state securities laws; or
(7) indictment under the laws of the United States, or any state thereof for a
(i) civil offense which is injurious to the business reputation of the
Corporation or (ii) criminal offense; or (8) recurring failure to adequately
fulfill the responsibilities associated with the Executive Positions.


“Change of Control” shall mean the occurrence of any of the following events
during the term hereof: (i) Any “person” (such as that term is used in
Section13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), other than an Affiliate of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, or securities of the Company representing 51% or more of the
total voting power represented by the Company’s then outstanding voting
securities; or (ii) any merger or consolidation of the Company with any other
corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent 50% or more of the total voting power represented by the
Company’s then outstanding voting securities (either by remaining outstanding or
by being converted into voting securities of the Company or such other surviving
entity outstanding immediately after such merger or consolidation); or (iii) a
majority of the directors of the Company which were not nominated by the
Company’s management (or were nominated by management pursuant to an agreement
with persons that acquired sufficient voting securities of the Company to de
facto control it) are elected to the Board by the Company’s shareholders; or
(iv) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the company of all or
substantially all of the Company’s assets. Notwithstanding the foregoing, and
only to the extent necessary to comply with Section 409A, a “Change of Control”
will have occurred only if, in addition to the requirements set above, the event
constitutes a change in the ownership or effective control of the Company, or in
the ownership of a substantial portion of the assets of the Company, within the
meaning of guidance issued by the Secretary of the Treasury under Section 409A
of the Code.
 
 
15

--------------------------------------------------------------------------------

 


“Code” means the Internal Revenue Code of 1986, as amended.


“Commencement Date” shall mean the date of this Agreement as set forth in the
preamble hereto.


“Company” shall have the meaning set forth in the preamble hereto.


“Company’s Business” means the Company’s business activities and operations as
conducted during the term of this Agreement and all products planned,
researched, developed, tested, manufactured, sold, licensed, leased or otherwise
distributed or put into use by the Company or any of its Affiliates, together
with all services provided or planned by the Company or any of its Affiliates,
during the Executive’s relationship with the Company.


“Confidential Information” shall mean any and all information in addition to
Trade Secrets used by, or which is in the possession of the Company and relating
to the Company’s business or assets specifically including, but not limited to,
information relating to the Company’s products, services, strategies, pricing,
customers, representatives, suppliers, distributors, technology, finances,
employee compensation, computer software and hardware, inventions, developments,
in each case to the extent that such information is not required to be disclosed
by applicable law or compelled to be disclosed by any governmental authority.
Notwithstanding the foregoing, the terms “Trade Secrets” and “Confidential
Information” do not include information that (i) is or becomes generally
available to or known by the public (other than as a result of a disclosure by
the Executive), provided, that the source of such information is not known by
the Executive to be bound by a confidentiality agreement with the Company; or
(ii) is independently developed by the Executive without violating this
Agreement.


“Disability” means a disability that has existed for a period of 6 consecutive
months and because of which the Executive is physically or mentally unable to
substantially perform his regular duties as Chief Executive Officer of the
Company. Notwithstanding the foregoing, and only to the extent necessary to
comply with Section 409A of the Code, the Executive will have suffered a
“Disability” only if, in addition to the requirements set above, it represents a
disability within the meaning of guidance issued by the Secretary of the
Treasury under Section 409A of the Code.


“Discoveries and Works” includes, by way of example but without limitation,
Trade Secrets and other Confidential Information, patents and patent
applications, service marks, and service mark registrations and applications,
trade names, copyrights and copyright registrations and applications and all
materials, information, inventions, discoveries, developments, methods,
compositions, concepts, ideas, writings, computer code and the like (whether or
not patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours and whether on or off
Company premises) during the term of this Agreement that relate to either the
Company’s Business or any prospective activity of the Company or any of its
Affiliates.


“Director” means a member of the Company’s Board of Directors.


“Good Reason” means that following a Change in Control (1) There has been a
material diminution in the Executive’s responsibilities, duties, title,
reporting responsibilities within the business organization, status, role or
authority; or (2) the removal of the Executive from the position of Chief
Executive Officer, other than elevation to a higher or comparable ranking
executive officer position with the Company; or (4) a material breach by the
Company of any of the material terms of this Agreement. A condition will not be
considered “Good Reason” unless the Executive gives the Company written notice
of the condition within thirty (30) days after the condition comes into
existence and the Company fails to substantially remedy the condition within
thirty (30) days after receiving the Executive’s written notice. Anything herein
to the contrary notwithstanding, the Executive’s resignation or removal as the
Company’s Chief Financial Officer or as a Director will not constitute “Good
Reason” hereunder.
 
 
16

--------------------------------------------------------------------------------

 


“Intellectual Property” means with respect to the Company’s Business, all U.S.
and foreign (a) patents and patent applications and all reissues, renewals,
divisions, extensions, provisional patents, continuations and continuations in
part thereof, (b) inventions (regardless of whether patentable), invention
disclosures, trade secrets, proprietary information, industrial designs and
registrations and applications, mask works and applications and registrations,
(c) copyrights and copyright applications and corresponding rights, (d) trade
dress, trade names, logos, URLs, common law trademarks and service marks,
registered trademarks and trademark applications, registered service marks and
service mark applications, (e) domain name rights and registrations, (f)
databases, customer lists, data collections and rights therein, (g)
confidentiality rights or other intellectual property rights of any nature, in
each case throughout the world; (h) ideas, processes, trademarks, service marks,
inventions, designs, technologies, computer hardware or software, original works
of authorship, formulas, discoveries, patents, copyrights, copyrightable works,
products, marketing and business ideas, and all improvements, know-how, data,
rights, and claims related to the foregoing; and (i) Discoveries and Works.


“Person” means any natural person, corporation, company, limited or general
partnership, joint stock company, joint venture, association, limited liability
company, trust, bank, trust company, land trust, business trust or other entity
or organization.


“Trade Secrets” shall mean all confidential and proprietary information
belonging to the Company (including current client lists and prospective client
lists, ideas, formulas, compositions, inventions (whether patentable or
unpatentable and whether or not reduced to practice), know-how, manufacturing
and production processes and techniques, research and development information,
drawings, specifications, designs, plans, proposals, technical data,
copyrightable works, financial and marketing plans and customer and supplier
lists and information.


23. Further Assurances. The parties will execute such further instruments and
take such further actions as may be reasonably necessary to carry out the intent
of this Agreement.


24. Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury Trial. All
other questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
New York without giving effect to any choice of law or conflict of law provision
or rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of New York, County of New York
for the adjudication of any dispute hereunder or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY,
IRREVOCABLE AND BARGAINED FOR AGREEMENT AMONG THE PARTIES TO WAIVE TRIAL BY JURY
AND THAT ANY ACTION OR PROCEEDING WHATSOEVER AMONG THEM RELATING TO THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY WILL INSTEAD BE TRIED BY A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
[SIGNATURE PAGE FOLLOWS]
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.
 

 
Company:
 
New Energy Technologies, Inc.
         
 
By:
/s/ Joseph Sierchio     Name Joseph Sierchio     Title Director and Authorized
Signatory  


 
Executive:
            John A. Conklin        
 
By:
/s/ John A. Conklin     Name John A. Conklin  

 
 
18

--------------------------------------------------------------------------------